Citation Nr: 1456051	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-42 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from June 22, 2006 to August 3, 2010, in excess of 70 percent from August 4, 2010 to October 3, 2010, in excess of 30 percent from December 1, 2010 to July 8, 2013, and in excess of 70 percent since July 9, 2013. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1991 to May 1993 and from January 2003 to April 2004, and he had additional service with the Army Reserves from January 2000 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., which granted service connection and assigned an initial rating for the Veteran's PTSD disability.  The Veteran appealed the initial rating in this decision, and the matter is now before the Board.  Due to the Veteran's residence, the VA Regional Office (RO) in Fargo, North Dakota has jurisdiction over the Veteran's claims file.

This case was previously before the Board in January 2014, and the Board remanded the matter to the RO via the AMC for additional development, namely, the issuance of a supplemental statement of the case (SSOC) readjudicating the Veteran's rating claim to include all periods on appeal.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of a temporary 100 percent rating due to the Veteran's hospital inpatient status has been raised by the record in a September 2014 application for disability compensation and related compensation benefits form, as well as in September 2014 and October 2014 VA hospital admittance records.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  Throughout the rating period from June 22, 2006 to August 3, 2010, PTSD symptoms have included depression, impaired relationships with family, isolation, violent and verbal outbursts and confrontations, inability to cope with stress and to accomplish tasks, anxiety, mood swings, sleep problems, apathy, impaired judgment, and being easily startled, resulting in deficiencies in most areas, including judgment, thinking, family relations, work, and mood.

2.  Throughout the rating period from August 4, 2010 to October 3, 2010, PTSD symptoms have not resulted in total occupational and social impairment.

3.  Throughout the rating period from December 1, 2010 to July 8, 2013, PTSD symptoms have included work concerns, family discord, family stressors, relapse, fright, stress, and a one-day admission into a hospital due to altered mental status, resulting in deficiencies in most areas, including judgment, thinking, family relations, work, and mood.

4.  Since July 9, 2013, PTSD symptoms have not resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met throughout the rating period from June 22, 2006 to August 3, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Throughout the rating period from August 4, 2010 to October 3, 2010, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.

3.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met throughout the rating period from December 1, 2010 to July 8, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.

4.  The criteria for a rating in excess of 70 percent for PTSD have not been met throughout the rating period since July 9, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for higher staged ratings is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

PTSD is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  In a February 2010 rating decision, the Veteran was awarded service connection for PTSD, and granted an initial evaluation of 10 percent effective June 22, 2006.  

Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is given for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV.

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores between 50 and 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Veteran was afforded VA examinations in January 2007, July 2009, and July 2013 in which VA examiners confirmed diagnoses of PTSD using DSM-IV and assigned GAF scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has diagnoses of PTSD under the DSM-IV criteria because his diagnoses were made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V. 



Initial Evaluation in Excess of 30 Percent from June 22, 2006 to August 3, 2010

In a February 2010 rating decision, the AMC established service connection for PTSD effective June 22, 2006, the date the Veteran filed his claim, and assigned an initial rating of 10 percent.  The Fargo RO increased the evaluation to 30 percent disabling effective June 22, 2006 in a June 2010 SSOC.  The Veteran contends that an evaluation in excess of 30 percent from June 22, 2006 to August 3, 3010 is warranted.  

A May 2005 VA psychiatry attending note showed a diagnosis of chronic major depressive disorder with clinical improvements, to rule out bipolar disorder type 1 and rule out dysthymia.  The psychiatrist assigned a GAF score of 65.  

In a June 2006 nursing triage note, the Veteran was reported as complaining of depression-like symptoms.  He stated to the nurse that he had acute suicidal ideation in the past following deployment to Iraq, but he did not have current intensity or plans to act upon the ideation.  Likewise in June 2006, a VA medical professional noted that the Veteran was employed, married with two children, and had a history of depression since his return from Iraq, and the medical professional's impression of the psychological disorder was depressive disorder.  Moreover, in a June 2006 psychiatry attending note, the doctor noted that the Veteran exhibited symptoms of agitation, inability to sleep, irritability, and that his stressors included work, watching the Iraq war on television, anger, distrust, and not caring. 

In his June 2006 application for compensation, the Veteran alleged that his stressors included: sleep disturbance; survivor's guilt; memory impairment; detachment from people, places, and events; recollection of Iraq; distrust of people; and "Arabs in community."

In a November 2006 medical progress note, a medical professional reported that it was his impression that the Veteran met the DSM-IV criteria for moderate PTSD and depression secondary to the PTSD.  The Veteran had reported that his PTSD was triggered by seeing or hearing about convoy ambushes, and he reported that he had nightmares and dreams, and that he avoided news about the Iraq war.  Additionally, the medical professional reported that the Veteran was withdrawn, which impeded his relationships with his wife and children.  

In a November 2006 statement, the Veteran's wife detailed her observations of his psychological symptoms and changes, including several instances where he became violent and verbally confrontational.  She reported that the Veteran previously enjoyed playing darts socially, but at the time of the 2006 statement, he did not want to be around friends or large groups of people.  She described him as a loner who was detached from everyone, including his family.  She stated that he was very easily startled, that she had to be careful when waking him, that he had trouble sleeping, and that he avoided news of the Iraq war.  Upon returning from Iraq, their marriage suffered, and the Veteran rarely showed any emotion towards her apart from anger.  Moreover, she reported that he was distant from their children, and that he began to self-medicate with alcohol and illegal drugs.  However, she also stated that he had been sober for approximately 2 years by November 2006.  Lastly, she stated that the Veteran's psychological disability had negatively impacted his work, including an instance where he resigned from a particular position due to stress and an instance where he was taken from work by an ambulance due to his symptoms. 

Additionally, two November 2006 statements from the Veteran's coworkers also relayed the Veteran's symptoms.  One nurse who worked with the Veteran stated that he became more secluded after returning from Iraq, he was also quieter and could not focus or accomplish tasks, and he lost interest in his job performance and socializing.  She stated that she believed that the Veteran had PTSD-related symptoms that were associated with his tour in Iraq.  Likewise, another coworker stated that she observed changes in the Veteran after his return from Iraq.  He used to be friendly and had upbeat energy; however, post-Iraq, he was always nervous and unable to relax.  She stated that his work was affected, and that he did not return paperwork in time, which was very uncharacteristic for him.  

Moreover, a December 2006 statement from the Veteran's friend reported the friend's observations concerning the Veteran's changes in attitude and mood following his return from Kosovo and Iraq.  Specifically, the friend's statements corroborate several incidents that the Veteran and his wife reported, namely, self-medication, physical violence, and an altercation involving the Veteran during a July 4th celebration.  

In a December 2006 statement in support of his case, the Veteran alleged that he had an extremely hard time fitting back into society after returning from Iraq.  He reported that his family almost left him due to his symptoms, and that he distanced himself from them.  He stated that his mood changed quickly and that he became angry easily.  He reported instances of being easily startled, and of his symptoms negatively affecting his ability to work.  Moreover, he stated that he had anger problems, mood swings, isolation, sleep issues, nightmares, and thoughts of failure.  He also mentioned that he self-medicated with alcohol and drugs, but that he had been sober for 2 years by December 2006.  

In January 2007, the Veteran was afforded a VA psychological examination where the examiner diagnosed him with chronic, moderate PTSD, not otherwise specified depressive disorder, alcoholic dependence that was in remission, and the examiner assigned a GAF score of 50.  Furthermore, the examiner stated that the Veteran had ongoing problems with sleep, intrusive thoughts and episodic flashbacks, that he showed a general pattern of avoidance and had developed a numbing of his emotions.  The examiner also noted that the PTSD was associated with social, familial and vocational problems, but that the Veteran did not show evidence of delusional beliefs, generalized impairment of cognitive functioning, or inability to care for activities of daily living.  

During a June 2008 hearing before the Board, the Veteran testified: he had sleeping problems; he become very agitated and was unable to control his temper and emotions; he had daily thoughts of Iraq, which affected his job performance because he was disorganized; he could not focus and did not care; he had physical manifestations of his PTSD; and he had a hard time with his family.  He also reported that he was consistently going to counseling, had been seeing a psychiatrist since returning from Iraq, and had been taking medication to sleep.  

The Veteran was afforded another VA psychological examination in July 2009 where the examiner diagnosed the Veteran with moderate, chronic PTSD, and assigned a GAF score of 55.  Furthermore, the examiner noted in the DSM-IV's psychosocial and environmental problems category (Axis IV) that the Veteran had clinically significant impairment and distress in his life.  The examiner also noted that the Veteran's thought content was free of hallucinations, delusions, obsessive thoughts, and paranoid ideas during the examination.  

In an August 2009 mental health note, a medical professional reported that the Veteran presented with an irritable and angry mood with a terse effect, that his speech was spontaneous with a sarcastic edge, that his eye contact was intense, and that his insight and judgment were slightly impaired by personality disorder traits.  However, she noted his thought process was linear and goal-directed, and that there was no evidence of delusions, although the Veteran did appear distrustful and angry.

In a March 2010 mental health note, the Veteran reported that he resigned a supervisory position at work because he was worried that he was not performing adequately, and the position was creating too much stress for him.  The medical professional noted that the Veteran's mood was somber with blunted effect during the examination. 

In light of the evidence above, the Board finds the Veteran's PTSD symptoms warrant an evaluation in excess of 30 percent from June 22, 2006 to August 3, 2010 because the Veteran exhibited occupational and social impairment, with deficiencies in most areas during this period.  Specifically, the Veteran, his wife, and his coworkers attested that he could not focus or accomplish tasks at work, and he lost interest in his job performance.  Furthermore, the record indicates that his PTSD impaired his occupation because he needed to resign from a supervisory position at his job due to his stress and difficulty in adapting to stressful circumstances, and his coworker described him as being always nervous and unable to relax.  Likewise, his PTSD symptoms have led to social impairment, particularly in family relations, judgment, and mood, as evidenced by the lay statements of record.  He and his wife reported that he was distant from his family, medical records indicate that his judgment was impaired, and he and his wife reported that he exhibited abruptly shifting mood. 

The Board finds the Veteran's lay statements, as well as those of his spouse, coworkers, and friends, concerning his PTSD symptoms to be credible and the Board affords them high probative value.  Thus, in light of these statements and the January 2007 and July 2009 VA examinations, the Board finds that the Veteran's PTSD has approximated the criteria for a 70 percent rating from June 22, 2006 to August 3, 2010.

The Board has considered this entire period, however, and finds that a rating in excess of 70 percent has not been warranted at any time.  Specifically, while the record demonstrates that the Veteran's symptoms have been severe and moderate, that severity has not resulted in total occupational and social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, inappropriate behavior, or any inability to perform activities of daily living.  Rather, the Veteran has continued to function as a full-time employee, with intact orientation to space and time, and an intact memory.  While he does not have effective relationships with his spouse or their children, the record shows that he has been married to his spouse for a substantial amount of time and has relationships with his children, coworkers, and friend.  These facts demonstrate that he can maintain social relationships.  Furthermore, while the Veteran has PTSD GAF scores of 55 and 50, indicating moderate and serious symptoms, these symptoms do not necessarily indicate a totally disabling overall disability picture.  Thus, the Board finds that a 100 percent rating has not been warranted at any time between June 22, 2006 and August 3, 2010.

Evaluation in Excess of 70 Percent from August 4, 2010 to October 3, 2010

In a December 2010 rating decision, the Fargo RO assigned a rating of 70 percent disabling for the Veteran's PTSD claim from August 4, 2010 to October 3, 2010.  The RO noted that a temporary evaluation of 100 percent disabling was warranted from October 4, 2010 to November 30, 2010 due to the severity of the Veteran's symptoms and a hospitalization on October 25, 2010.  The Board notes that a rating increase claim is not on appeal before the Board for the time period from October 4, 2010 to November 30, 2010.  The Veteran contends that an evaluation in excess of 70 percent from August 4, 2010 to October 3, 2010 is warranted.

An August 2010 mental health note records the Veteran stating that he felt angry, apathetic, confused, and he had the urge to use illegal drugs again.  He also reported thoughts of death and suicide at all times, felt paranoid, and he stated that he never felt rested when he woke up; however, he denied having hallucinations or delusions.  The medical professional reported that the Veteran had active suicidal ideation with a plan, and that his judgment was impaired, but that his memory was intact.  The Veteran was admitted into the psychology ward due to impulsive and uncontrolled urges to harm self, suicidal ideation and use of alcohol and other substances.  The Veteran was admitted into the Fargo VA Medical Center (VAMC) in August 2010 for depression and craving substances.  

A later August 2010 social work case manager note records the Veteran reporting that he becomes angry, impatient, and emotional.  His wife reported that he was doing a lot better, and the Veteran stated that he felt more in control of his emotions and that he was working without significant difficulty.  The medical professional noted that the Veteran's typical day included waking up, being on a computer, and taking a ride on his motorcycle.  The medical professional also reported that the Veteran had good hygiene and grooming, that he was polite and cooperative, and that he did not have suicidal or homicidal ideation. 

A mental health note from September 2010 notes that the Veteran had normal thought process, but that his judgment was impulsive and that his insight was limited.  A nursing admission assessment from September 2010 showed that the Veteran was admitted into the hospital for having suicidal and homicidal thoughts within the previous 2 weeks, and a Fargo VAMC hospital admission report from the same month noted that he was admitted for a mood disorder. 

Based on the foregoing, the Board finds that throughout the August 4, 2010 to October 3, 2010 rating period, the Veteran's PTSD has not warranted a rating greater than 70 percent.  Specifically, while the record demonstrates that the Veteran was in danger of hurting himself or others for a short period of time before being admitted into the hospital, this mental status was not persistent.  Furthermore, the severity of his PTSD symptoms had not resulted in total occupational and social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, inappropriate behavior, or any inability to perform activities of daily living.  Rather, the medical and social workers' records show that the Veteran continued to work without difficulty, and that he had an intact memory, and his wife reported that he was doing much better than previously.  In fact, the Veteran was noted as using the computer and riding his motorcycle during a daily routine.  Thus, the Board finds that a 100 percent rating has not been warranted at any time between August 4, 2010 and October 3, 2010.

Evaluation in Excess of 30 Percent from December 1, 2010 to July 8, 2013

In a December 2010 rating decision, the Fargo RO increased the Veteran's evaluation of 30 percent disabling for PTSD to 70 percent disabling effective August 4, 2010.  This rating decision also assigned a temporary evaluation of 100 percent disabling from October 4, 2010 until November 30, 2010, and then assigned an evaluation of 30 percent disabling effective December 1, 2010.  In a July 2013 rating decision, the AMC evaluated the Veteran's PTSD symptoms as 70 percent disabling effective July 9, 2013.  Thus, the applicable staged rating on appeal is from December 1, 2010 to July 8, 2013 and the Veteran contends that an evaluation in excess of 30 percent is warranted for this time period. 

A hospital discharge summary record dated November 30, 2010 noted diagnoses of PTSD, mood disorder, suicidal ideation with a recent hospitalization, history of substance abuse that was in remission, history of anxiety, and history of tobacco use.  Additionally, the physician's assistant stated that the Veteran had a history of clinically significant impairment and distress in his life, including work concerns, family discord, and chronic disease in the Axis IV category; however, she did not provide a GAF score.  On the same date, the Veteran indicated to a social worker that his previous hospital treatment was helpful, and he stated that he was able to open up in therapy groups and generally feel better, and the social worker noted that the Veteran was employed. 

In a December 2010 social work case manager's note, the Veteran was reported as saying that he found his hospital treatment extremely helpful.  He learned coping skills for PTSD and anxiety, and he benefited from comradery with others in the program.  However, the social worker noted that the Veteran had family stressors, that he recently relapsed, and that he felt scared and stressed.  

In a June 2012 informal hearing presentation, the Veteran's representative requested that the Board remand the PTSD issue for additional development, and the representative alleged that the Veteran's condition had worsened after October 2010.  

The Veteran was admitted into the Fargo VAMC for approximately one day in August 2012 for an altered mental status. 

The Veteran was afforded a VA psychological examination for his PTSD on July 9, 2013, in which the psychologist confirmed diagnoses of chronic and moderate PTSD, recurrent and moderate major depressive disorder, episodic mixed alcohol and drug abuse, and he assigned a GAF score of 50.  This VA examination prompted the AMC to increase the Veteran's PTSD rating from 30 percent disabling to 70 percent disabling effective the date of the examination.  The AMC specifically cited as the reason for the increase to 70 percent disabling the following PTSD symptoms: neglect of personal appearance and hygiene; suicidal ideation; occupational and social impairment with reduced reliability and productivity; difficulty in establishing and maintaining effective work and social relationships; disturbances of motivation and mood; flattened affect; chronic sleep impairment; depressed mood; forgetting directions, names, and recent events; and mild memory loss. 

In a September 2014 informal hearing presentation, the Veteran's representative contended that the Veteran was granted a 70 percent evaluation on August 4, 2010 based on suicide ideation, and that there was no medical evidence of record that showed that the Veteran did not exhibit symptoms associated with a 70 percent evaluation at his hospitalization discharge in November 2010, however, his disability rating was automatically reduced to 30 percent, which was his pre-hospital admission evaluation prior to the increase to 70 percent. 

The Board agrees that the Veteran's rating was increased from 30 percent disabling to 70 percent disabling effective August 4, 2010 and that following his temporary rating of 100 percent for hospitalization, his evaluation for PTSD was reduced to 30 percent.  The Veteran was not afforded another VA examination for his PTSD until July 2013, at which point his evaluation again increased to 70 percent disabling.  As he was evaluated at 70 percent prior to his temporary 100 percent evaluation for hospitalization, then again at 70 percent following the July 2013 VA examination, and due to additional evidence mentioned below, the Board determines that the record does not show that the Veteran's symptoms improved so drastically in this rating period as to be associated with his pre-hospital admission evaluation of 30 percent disabling.  

The Board has considered the symptoms reported in the November 2010 hospital discharge summary record, the December 2010 social worker's notation that the Veteran had family stressors and had recently relapsed, and the hospital admission in August 2012 for an altered mental status.  In light of these facts, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's PTSD disability picture has more approximated the criteria for a 70 percent rating from December 1, 2010 to July 8, 2013.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Nonetheless, after considering this entire period, the Board finds that a rating in excess of 70 percent has not been warranted at any time.  Specifically, the severity of the Veteran's symptoms has not resulted in total occupational and social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, inappropriate behavior, or any inability to perform activities of daily living.  Rather, as previously addressed, the Veteran had continued to work, with intact orientation to space and time, and an intact memory.  The record does not show any significant changes within his social or family dynamics to indicate that he cannot maintain social relationships.  Thus, these factors do not necessarily indicate a totally disabling overall disability picture.  Thus, the Board finds that a 100 percent rating has not been warranted at any time between December 1, 2010 and July 8, 2013. 

Evaluation in Excess of 70 Percent since July 9, 2013

As already mentioned, the AMC evaluated the Veteran's PTSD symptoms in a July 2013 rating decision as 70 percent disabling effective July 9, 2013 forward.  Thus, the Board shall consider whether, as the Veteran contends, an evaluation in excess of 70 percent is warranted since July 9, 2013.  

As previously stated, the Veteran was afforded a VA psychological examination in July 2013 in which the examiner reviewed his claims file and pertinent history.  The examiner noted that he was married and had two children, and that there was a growing conflict between him and his son.  The Veteran reported that he was spoken to about his attitude at work, and he stated that he becomes verbal with other employees; however, he also reported that he was able to tolerate the demands of his position.  He also stated that his job performance is affected by his mood. 

The Veteran reported a history of hospital admissions and an overdose, and he stated that he had been in therapy and was being medicated with various medications.  When he was depressed, he gave up pleasurable activities and allowed his hygiene to decline.  He slept more but was tired all the time, and was more irritable, he had crying spells, and he was self-medicating with alcohol.  He also noted a decline in memory and concentration, and noted his anger problems.  

The examiner noted that the Veteran experienced difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  Furthermore, as previously mentioned, this examiner noted that the Veteran suffers from depressed mood, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, neglect of personal appearance and hygiene, and mild memory loss, such as names, directions or recent events.  

Furthermore, the examiner noted that even though the Veteran was being treated with psychoactive medications, he continued to have active PTSD and depressive symptomatology.  Likewise, he had very limited socialization, spending most of his time at home when he was not working, and the examiner noted that he had one friend with whom he communicated.  However, the examiner noted that the Veteran was able to maintain full-time, competitive employment and found satisfaction in his work, although his employer was very tolerant with his anger on the job and taking time off for treatment.  

The examiner assessed the Veteran's PTSD symptomatology picture as one of significant stressors with clear risk associated with chemical dependency issues.  However, he opined that the Veteran did not show total impairment in social and vocational functioning at that time.  In reaching this opinion, he specifically noted the Veteran's ability to maintain gainful employment, which brought a positive motivating factor to his life, but stated that high levels of stress were evident and the Veteran struggled to meet many demands of daily living.  

Based on the foregoing, the Board finds that throughout the rating period since July 9, 2013, the Veteran's PTSD has not warranted a rating greater than 70 percent.  Particularly, while the record demonstrates that the Veteran's symptoms have been serious, that severity has not resulted in total occupational and social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, inappropriate behavior, or any inability to perform activities of daily living.  Rather, the Veteran has continued to function as a full-time employee.  While he does not have effective relationships with his son, the record shows that he was still married to his spouse and that he has a friend with whom he communicates.  These facts demonstrate that he can maintain social relationships.  Furthermore, while the Veteran's GAF score was 50, indicating serious symptoms, these symptoms do not necessarily indicate a totally disabling overall disability picture.  Thus, the Board finds that a 100 percent rating has not been warranted at any time since July 9, 2013.



Extraschedular Considerations

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected PTSD for any or all of the staged rating periods.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD to include depressed mood, verbal outbursts, anger, sleep impairment, flattened affect, impaired quality of relationships with his spouse and children, isolation, anxiety, stress, limited social relationships, and suicidal ideation, to name a few.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychological symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see 38 C.F.R. § 4.21 (2014).  

Additionally, the Board has considered the Veteran's GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychological symptoms or overall functional impairment caused by the acquired psychological disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted for any of the staged ratings discussed above.

Finally, the Board notes that the Veteran has not claimed entitlement to a total disability rating based on individual unemployability, and such a claim is not otherwise raised by the record for the staged ratings discussed above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in August 2006 and October 2006, prior to the initial adjudication of the claim on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  The duty to assist was further satisfied by VA examinations in January 2007, July 2009, and July 2013, during which examiners conducted psychological examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, as noted above, the Board remanded the Veteran's claim several times for higher staged ratings for PTSD, including the last decision for further development in January 2014 to issue an SSOC readjudicating all of the pertinent periods of time on appeal.  Additionally, the Board requested that the readjudication of the PTSD claim should include consideration of whether an increased initial rating, further staged ratings, and/or extraschedular evaluations were warranted in this case.  In a July 2014 SSOC, the AMC readjudicated the Veteran's claim to include all of the periods on appeal, it considered increasing the initial rating and further staged ratings, and it considered extraschedular evaluations.  Thus, the Board finds that there has been substantial compliance with its January 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial evaluation of 70 percent, but not higher, for PTSD is granted from June 22, 2006 to August 3, 2010.

An evaluation in excess of 70 percent for PTSD is denied from August 4, 2010 to October 3, 2010. 

An evaluation of 70 percent, but not higher, for PTSD is granted from December 1, 2010 to July 8, 2013.

An evaluation in excess of 70 percent for PTSD is denied since July 9, 2013. 




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


